Fourth Court of Appeals
                                San Antonio, Texas
                                        April 5, 2018

                                    No. 04-17-00618-CV

                            Dina P. CISNEROS-BONNETTE,
                                        Appellant

                                             v.

                                Emcel P. BONNETTE, Jr.,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-11830
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to May 2, 2018.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court